Lumpkin, J.,
concurring specially. I concur in a part of what is said, but I can not concur in all of it. The idea that a debtor can occupy land, use it, receive rents, issues, and profits from it, and yet, when an execution against him is levied on it, can set up *745that it is not subject to levy because there is a paramount outstanding title to it, is, in my opinion, wrong. Suppose that he is a mere squatter, with no legal title, but in possession, use, and enjoyment of land. If a creditor should levy on it as his, would it lie in his mouth to attack the levy on the ground that he was a squatter, without title or interest, and thus keep the land and yet render it free from being subject to his debts? This court has said that one who makes a deed to secure a debt, takes a bond to reconvey, and remains in possession of the land, may be treated as the owner as to all the world except the holder of the security deed. Ashley v. Cook, 109 Ga. 653, 657 (35 S. E. 89). He may bring ejectment, may sue for trespass, may convey (subject, of course, to the rights of the secured creditor), and has an inheritable estate. How does it lie in his mouth to set up that there is a superior title to his, in order to prevent paying his debts ? The rights of the secured creditor can not-be divested except as provided by law. But that is an entirely different thing from allowing the debtor to set up such security deed to prevent a levy by his creditor. If the property is valuable, the amount secured considerable, and the debt small, the creditor would have to advance a sum out of all proportion to his claim in order to enforce it — not as against the holder of the security deed, but as against the debtor. I think that section 6038 of the Civil Code (1910) was intended to aid creditors by providing a way by which a creditor "may” redeem from the holder of the security deed and subject the entire title; and that it was not'intended to be exclusive so far as the debtor is concerned, or to allow a debtor to set up outstanding title to the detriment of creditors.
Decisions that, under the section mentioned, the debtor has no leviable interest (where the point was made by third parties) do not conclude the point mentioned above.